Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether the provisions of subdivision (5) of section 913-a of the Code of Criminal Procedure are unconstitutionally vague within the meaning of the Fourteenth Amendment to the United States Constitution. The Court of Appeals, passing upon this question, held that there was no violation of appellant’s constitutional rights. [See 18 N Y 2d 899.]